Citation Nr: 1002670	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection a left 
knee disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a right hip 
disability.

8.  Entitlement to service connection for a left hip 
disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claims for service connection 
for a back disability and right and left knee disabilities; 
and denied service connection for right and left hip 
disabilities.

The issues of entitlement to service connection for a back 
disability, right and left knee disabilities, and right and 
left hip disabilities, are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a back disability 
was previously denied in a March 1998 rating decision.  The 
appellant was notified of that decision, but did not perfect 
an appeal of the decision.  

2.  The evidence received since the March 1998 denial of the 
claim for service connection for a back disability is new in 
that it is not cumulative and was not previously considered 
by decision makers.  The evidence is also material because it 
raises a reasonable possibility of substantiating the 
Veteran's claim.

3.  The claims for service connection for right and left knee 
disabilities were previously denied in March 1987 and 
November 1994 rating decisions.  The Board declined to reopen 
the claims in October 1999.  The RO then declined to reopen 
the claims in June 2004.  The appellant was notified of those 
decisions, but did not perfect an appeal of the decisions.

4.  The evidence received since the last final denial in June 
2004 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The March 1998 rating decisions that declined to reopen 
the claim for service connection for a back disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The November 1994, October 1999, and June 2004 rating and 
Board decisions that respectively denied and declined to 
reopen the claims for service connection for right and left 
knee disabilities are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103, 
20.1104  (2009).

4.  New and material evidence has been received to reopen the 
claim for service connection for right and left knee 
disabilities  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A March 1998 rating decision denied the Veteran's claim of 
entitlement to service connection for a back disability.  At 
the time of the initial denial, the RO found that although 
there was evidence of a back injury in service, but there was 
no evidence of any residuals of the back injury post service, 
and the claim was denied.  

March 1987 and November 1994 rating decisions denied the 
Veteran's claims of entitlement to service connection for 
right and left knee disabilities.  The Board declined to 
reopen the claim in an October 1999 decision.  The RO then 
declined to reopen the claim in a June 2004 rating decision.  
At the time of the initial denials in March 1987 and November 
1994, the RO found that Veteran's Osgood-Schlatter's disease 
was a congenital and developmental condition, and had not 
been aggravated by the Veteran's active service.  The Board 
denied the claims for the same reason.  In June 2004, the 
Veteran attempted to reopen the claim, stating instead that 
his bilateral chrondromalacia was related to his service.  
The RO declined to re-open the claim and found that although 
the Veteran was shown to have in-service chrondromalacia , 
there was no evidence that he suffered any chronic post-
service residuals to his knees, and the claims were denied.

Although in the December 2005 rating decision on appeal the 
RO declined to reopen the Veteran's claims for service 
connection for a back disability and for right and left knee 
disabilities, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims de novo.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1100, 20.1103 (2009).  Thus, the March 1987, 
November 1994, March 1998, October 1999, and June 2004 
decisions became final because the Veteran did not file a 
timely appeal.

The claims for service connection for a back disability and 
right and left knee disabilities, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed an application to reopen 
his claims in June 2005.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision denying service connection for a back disability 
consisted of the Veteran's service medical records, post-
service private treatment records, and the Veteran's 
statements.  The RO found that although the Veteran's service 
medical records demonstrated a muscle strain of the low back, 
there was no evidence of a chronic low back disability.  
Additionally, there was no evidence of a current back 
disability.  Accordingly, the claim was denied.  

The evidence before VA at the time of the prior final 
decision denying service connection for right and left knee 
disabilities consisted of the Veteran's service medical 
records, post-service private treatment records, VA treatment 
records, and the Veteran's statements.  The RO found that 
although the Veteran's service medical records demonstrated 
that the Veteran was diagnosed with Osgood-Schlatter's 
disease, that condition was congenital and was not aggravated 
by his service.  Additionally, although his service medical 
records demonstrated that he was diagnosed with bilateral 
chondromalacia, there was no evidence of a chronic 
disability, as the Veteran did not show that he currently 
suffered from that condition.  Accordingly, the claim was 
denied.  

In support of his application to reopen his claim for service 
connection for a back disability, the Veteran submitted VA 
treatment records which evidence complaints of cervical back 
pain and low back pain.  With regard to his cervical spine, 
there is a February 2004 X-ray which revealed early changes 
consistent with spondylosis at the C-6 level.  With regard to 
his lumbar spine, there is a June 2005 finding of mild muscle 
spasm with diffuse tenderness in the L-5 area.  The Board 
finds that the VA treatment records which demonstrate ongoing 
back pain, and findings consistent with possible cervical and 
lumbar spine disabilities, are evidence that is both new and 
material, as they demonstrate current conditions affecting 
the back.  At the time of the March 1998 denial, the Veteran 
did not have medical evidence of a current condition 
affecting the back.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2009).  
Accordingly, the claim for service connection for a back 
disability is reopened.  To that extent only the claim is 
granted.  

In support of his application to reopen his claim for service 
connection for right and left knee disabilities, the Veteran 
submitted VA treatment records which evidence complaints of 
ongoing knee pain.  He also testified before a Decision 
Review Officer in December 2007 that since a sharp fall in 
service, his knees have not been the same, and have led to 
his current hip disabilities and ongoing knee problems.  The 
Board finds that new and material evidence sufficient to 
reopen the claim has been received.  The statement from the 
Veteran at his hearing must be presumed credible for the 
purpose of determining whether it is material and the Veteran 
is competent to report the symptom of pain in his knees.  
Part of the basis of the previous denial of the Veteran's 
claim was the lack of any evidence demonstrating continuity 
of symptomatology following service.  The Veteran's statement 
provides such evidence.  Therefore, that statement is 
material.  Accordingly, the claim for service connection for 
right and left knee disabilities is reopened.  To that extent 
only the claims are granted.  

ORDER

New and material evidence has been received and the claim for 
service connection for a back disability is reopened.  To 
that extent only, the claim is granted.

New and material evidence has been received and the claims 
for service connection for right and left knee disabilities 
are reopened.  To that extent only, the claims are granted.


REMAND

Additional development is necessary prior to further 
disposition of the claims. 

The Veteran contends that his current back disability, 
bilateral knee disabilities, and bilateral hip disabilities, 
are related to a fall during service.  Specifically, he 
contends that while climbing a telephone pole to string 
electrical wire through trees, he fell twenty to thirty feet.  
He contends that he could not move when he hit the ground, 
and felt pain in his back and knees.  He was then taken back 
to barracks, where stayed in bed for about a week.  He sought 
treatment for his injuries and was given pain medication and 
placed on physical profile.  He contends that since this 
injury, he has had recurring problems with his knees, back, 
and hips, and that the falling injury caused his current 
disabilities.

With regard to his knee disabilities, the Veteran's service 
medical records reflect that in July 1977, he was assessed 
for questionable chondromalacia.  In November 1977, he 
reported that he had fallen from a telephone pole onto his 
knees.  He reported that his right knee had been previously 
"drained." There was full range of motion and no edema.  An 
X-ray study was negative.  In August 1978, the Veteran 
reported a history of a right knee fracture.  The diagnosis 
was chondromalacia.  In January 1979, there was a provisional 
diagnosis for Osgood-Schlatter's disease.  In March 1979, the 
Veteran reported that he fell while skating and that his knee 
had temporarily dislocated.  An X-ray study was negative.  
The diagnosis was a right knee sprain.  In April 1979, the 
Veteran reported that he had been kicked in the left knee.  
The assessment was a bruise.  In October 1979, he reported 
that his knees would swell and he had a sharp pain when he 
walked.  The knee was tender, and there was bony swelling in 
the tibial tuberosity.  An X-ray study showed increased 
growth of the epiphysis.  In December 1979, the Veteran 
reported ongoing left knee pain, which was assessed as 
Osgood-Schlatter's disease.  In July 1980, he reported having 
right knee pain since 1978, which affected both knees when 
running.  In August 1980, he reported that he had hurt his 
right knee two years previously while playing basketball.  
The knee was swollen with possible fluid.  In October 1980, 
he was evaluated for knee pain, which was assessed as 
bilateral chondromalacia.

The Veteran's post-service private treatment records reflect 
that in 1993, he tore his left patellar tendon, which was 
repaired, with good results.  VA treatment records reflect 
that in September 1998, he complained of pain in his right 
knee, which he felt was due to an injury he had sustained 
twenty years previously.  An October 1998 X-ray study 
revealed osteochondrosis of the tibial tubercle in the right 
knee with non-union of the tibial tubercle epiphysis.  In 
June 1999, it was noted that the Veteran had arthritis in his 
knees, which he stated occasionally locked up on him and 
caused him to fall.  In August 2000, he again complained of 
right knee pain.  Social security records additionally 
reflect that in 1987, the Veteran broke his left leg and knee 
cap.

With regard to his hip disabilities, the Veteran's service 
medical records are negative for any complaints, diagnosis, 
or treatment for hip problems. 

VA treatment records reflect that in May 2005, the Veteran 
was found to have chronic arthritis of both hips for about 
ten years, the right worse than the left.  The diagnosis was 
bilateral avascular necrosis with degenerative changes.  In 
July 2007, the Veteran underwent a total hip arthroplasty of 
the right hip.  

With regard to his claim for service connection for a back 
disability, the Veteran's service medical records reflect 
that in March 1978, he complained of severe low back pain 
since lifting wall lockers.  There was paraspinal muscle 
spasm.  In October 1978, the Veteran complained of back pain.  
He had full range of motion.  An X-ray study was negative for 
any fracture.  The assessment was back strain.  He was given 
heat and pain medication.  In September 1979, the Veteran 
complained of recurrent low back pain.  He reported that five 
days earlier, he had been injured while playing football.  
Muscle relaxants temporarily relieved the pain.  There was a 
possible slight lumbar spasm, the right greater than the 
left.  The diagnosis was a mild lumbar strain.  One week 
later, his back was still hurting.  He had decreased range of 
motion.  He was told to apply moist heat, take pain 
medication, and rest.  In February 1980, he complained of a 
backache when he fell off a truck and hit his head.  He had a 
history of a bump on his head when he sustained a concussion 
six year previously.  In August 1980, he reported having 
chronic low back pain for two years.  The assessment was back 
strain.

Post-service private treatment records reflect that in 
September 1996, the Veteran was noted to have a "disability 
from a neck injury."  VA treatment records reflect that in 
July 2000, the Veteran was found to have neck arthralgia, 
rule out cervical disc problem.  In April 2001, the Veteran 
complained of low back pain, which radiated to his right 
lower extremity.  In April 2002, he was involved in a motor 
vehicle accident, which caused multiple rib fractures and a 
nondisplaced neck fracture at C-4.  However, a July 2002 X-
ray of the cervical spine was found to be within normal 
functional limits.  The diagnosis at that time was subacute 
cervical pain and discomfort with limited range of motion, 
most likely coming from a soft tissue injury.  In February 
2004, he complained of chronic neck pain, and in June and 
July 2005, he complained of low back pain, for which he 
received a steroid injection.  He was diagnosed with a mild 
muscle spasm with diffuse tenderness in the lower back.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran has 
not yet been afforded a VA examination with respect to any of 
his claims.  Because the Veteran's service medical records 
reflect that he suffered from an injury which hurt his knees, 
and also included back complaints, and the Veteran has 
provided credible testimony of continuity of symptomatology, 
and because the Veteran's post-service treatment records 
reflect ongoing back, hip, and knee problems, it remains 
unclear to the Board whether the Veteran's disabilities were 
caused by his service.  Therefore a VA examination is 
necessary in order to fairly decide the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his back, knee, and hip conditions.  The 
claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided.  The examiner should specifically 
opine as to the following:

a)  Diagnose any cervical spine 
disability.

b)  Diagnose any lumbar spine 
disability.

c)  Diagnose any right or left knee 
disability, including whether the 
Veteran has any residuals of Osgood-
Schlatter's disease.

d)  Diagnose any right or left hip 
disability.

d)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current back, hip, or knee 
disability is related to the 
Veteran's active service, including 
his in-service fall from a telephone 
pole, and his complaints and 
treatment during his service?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service 
and his statements of continuous 
symptoms of back, hip, and knee 
problems after service.  If the 
Veteran's current back, hip, and 
knee disabilities are attributable 
to factors unrelated to his military 
service, to any post-service events 
or injuries, the examiner should 
specifically so state.

e)  Did the Veteran's Osgood-
Schlatter's disease exist prior to 
his active service?  If so, is it as 
likely as not (50 percent 
probability or greater) that his 
Osgood-Schlatter's disease was 
aggravated (permanently increased in 
severity beyond the natural progress 
of the disease) by his service?

	2.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


